Felton, Chief Judge,
dissenting in part. I dissent from the ruling in the first headnote and first division of the opinion.
I cannot bring myself to the conclusion that the 1966 amendment to the Appellate Practice Act of 1965 means what the *173majority contends it means. Their conclusion is that if one files a motion for n.o.v. he is required to appeal from the judgment denying it and is precluded from appealing from the judgment on the verdict and enumerating as error the refusal to direct a verdict and that the overruling of the motion for judgment n.o.v. is the law of the case as to the refusal to direct a verdict. I think that this conclusion is exactly opposite from the real intention of the above stated amendment of 1966. Its intention was to liberalize the procedure, not to make it more technical and confusing. Before the amendment an appellant could not appeal from the judgment on a verdict and enumerate as error the refusal to grant an n.o.v. (to reach the error in refusing to direct a verdict) unless a motion for a judgment n.o.v. had been filed and overruled. No enumeration of error could be then made of a judgment overruling a motion for a directed verdict. I think that the 1966 amendment intended to make the law as to enumeration of errors on overruling of judgments n.o.v. the same as it was for the overruling of motions for new trials. In the case of the overruling of a motion for a new trial an appellant could appeal from the judgment on the verdict, without filing a motion for a new trial, and enumerate as error any ruling which could have been made as a ground for a motion for a new trial, or he could appeal from the judgment on the verdict or from the order overruling a motion for a new trial if one had been rendered and enumerate the same errors in each appeal or he could appeal from both judgments. If he had been ruled against on a judgment n.o.v. he could also enumerate that as error, but before the amendment, that was the only way he could have reviewed the refusal to direct a verdict, which was an indirect method. The 1966 amendment seeks to liberalize the law of appeal and give the right to have a judgment refusing to direct a verdict passed on and reversed without the necessity of filing a motion for a judgment n.o.v., except that such a ruling could not alone form the basis for a direct appeal from such a judgment. The amendment states in part that the party may file the motion for a judgment n.o.v. or appeal directly from the final judgment and enumerate as error the overruling of the motion for a directed verdict. This means that the motion for *174a judgment n.o.v. may be filed in the trial court and the only alternative involved is that an appellant is not required to file such a motion. If he is not required to file it, it follows that if he files it he is not required to use it by enumerating it as error, as is the case involving motions for new trials. The majority urges an alternative between an action in the trial court and one in the appellate court—two different things which cannot be alternatives to each other any more than you can add horses and cows and get any sum but animals in general. In interpreting the language of the amendment, in order to get the true logical alternatives, words have to be supplied. To get the meaning the words should be as follows: “the party may file the motion for a judgment n.o.v. [and appeal directly from the judgment denying it] or he may appeal from the final judgment and enumerate as error the overruling of the motion for a directed verdict.” Thus the law provides a choice of methods of enumerating as error the refusal to direct a verdict. The methods are consistent methods and the choice of one is not abortive because the refusal to enumerate the errors has made other judgments the law of the case. The refusal to grant a new trial is not the law of the case which precludes an enumeration of an error in an appeal from the judgment on the verdict. Why should this fact and logic not apply to the situation in this case? The General Assembly intended to liberalize and simplify, and the majority opinion has turned the effort into doubt, uncertainty and supertechnical results which take us back into the thickets from which we wish to escape.